DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021 was filed after the mailing date of the final rejection on 02/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Allowable Subject Matter
Claims 1-3 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior final rejection relied on Shiraishi et al. US 20090126684 A1 (Shiraishi) in a 35 USC 102(a)(1) anticipation type rejection. Where Shiraishi (Figures 1, 2A, 3B, 20) discloses An ignition apparatus (70) for igniting, based on a plasma, an air-fuel mixture in a combustion chamber of an internal combustion engine (pars [0066-0067]), the ignition apparatus comprising: an ignition plug (Fig.20) comprising: an inner conductor (71); a tubular outer conductor (72) having an axial direction and arranged to surround the inner conductor; and a dielectric member (73, pars [0145-0146]) disposed in the tubular outer conductor (72) to form a space between the dielectric member (73) and the inner conductor, where plasma (S, par [0076]) is formed in the space between the dielectric member (73) and the inner conductor (71) so that the space defines a plasma formation region, the plasma formation region having opposing first and second ends in the axial direction of the tubular outer conductor (72), the first end of the plasma formation region communicating with the combustion chamber; a power source (80) connected between the inner conductor and the tubular outer conductor and configured to generate at least one electromagnetic power pulse; and a controller (90) configured to cause the power source to apply electromagnetic power pulses with intervals therebetween across the inner 
Shiraishi fails to disclose where the controller is further configured to: cause the power source to apply one of the electromagnetic power pulses across the inner conductor and the tubular outer conductor as a first electromagnetic power pulse to thereby form the corresponding plasma as a first plasma or a first flame kernel based on the first plasma; determine at least one of: (i) a level of a next one of the electromagnetic power pulses to be applied across the inner conductor and the tubular outer conductor as a second power pulse and (ii) a duration of the second power pulse; and based on the determination, form, as a second plasma, the corresponding plasma based on the second power pulse and combine the second plasma with the first plasma or the first flame kernel.
In addition, the examiner notes that the additional pertinent prior are cited below discloses controlling a duration, level or length of an electromagnetic power pulse for generating a plasma, however none of the art reviewed by the examiner to date discloses determining a next level or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160084215 A1 discloses modifying pulse signal and voltage between high and low levels.
US 20160102648 A1 discloses modifying pulse duration and level.
US 20180291861 A1 discloses a discharge plasma length calculator that calculates length of the discharge plasma based on secondary voltage and minimum value of secondary voltage.
US 10132286 B2 discloses modifying voltage and frequency of plasma discharge electrode.
US 20200084872 A1 discloses frequency control in a plasma discharge device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/MICHAEL A KESSLER/Examiner, Art Unit 3747